Title: From George Washington to a Secret Committee of the New York Convention, 15 July 1776
From: Washington, George
To: Secret Committee of the New York Convention



⟨Gentlemen⟩
⟨Head Quarters July 15. 1776⟩

⟨In answer to your favour of Yesterday, I beg⟩ Leave to acquaint you that I ⟨have consulted with such of the Gene⟩ral Officers as could be easily ⟨convened,⟩ with ⟨respect to the prisoner⟩s confined in the Gaol of this City—We are all of Opi⟨nion that to⟩ enlarge them or permit their Continuance here is equ⟨ally dangerou⟩s. No other Course therefore remains than to send them ⟨to s⟩ome Place where they can be safely kept, can have no In⟨flu⟩ence, & consequently do us no Injury. If such a Place could be conveniently found in the Province it would be

most proper—but if not, we are of Opinion they should be sent to some other, & that without any Delay: To obviate any Difficulty which may arise from the Authority of one Province sending its Prisoners to another, I will most chea[r]fully co-operate with you, so as to give the Measure the Weight it may derive from my General Command—The Place which in this Case has been proposed is Farmington in Connecticut.
The Multiplicity of other Engagements obliges me to sollicit your Attention & Care to these Matters, which are rather of civil than military Concern. And I would particularly ⟨request you to consult & determine upon some Method to remove Persons out of Town, whose Conduct Connections & Office afford the strongest pre⟩sumption of their remaining ⟨here with dangerous and unfri⟩endly Views to the American Cause⟨—An⟩ indiscriminate Order to remove all who do not belong ⟨to the⟩ Army or connected with it, or have not taken up Arms ⟨to⟩ defend the City would probably involve many innocent & inoffensive Persons in Difficulty—on the other Hand to leave the City open to Spies & Emissaries from the Enemy & facilitate their Intelligence is totally inconsistent with common Pruden⟨ce—⟩I must therefore beg your Advice & Assistance in this delica⟨te⟩ & difficult Circumstance, that while Time & Opportunity will admit, some effectual Measure may be taken to provide agst so alarming a Danger. I am Gentlemen, with great Truth & Regard Your most obed. & Hbble Servt

Go: Washington

